Title: From George Washington to Thomas West, 6 November 1786
From: Washington, George
To: West, Thomas



Sir,
Mt Vernon 6th Novr 1786.

From the last application which was made to you, I expected the papers so long promised, a fortnight ago. If you have any objection to my receiving them in order to effect a final settlement of the Admn of Colo. Thos Colvill’s Estate, I beg you will have candour enough to declare it; that I may know what further steps are necessary for me to take to bring this business to a close.
I think I have been ungenteely treated, to be put off seven months in obtaining what was promised in three weeks, & reiterated several times since. I have had repeated applications made to me, as well from the Debtors to, as the Creditors of

that Estate, for settlements, & could do no more than assure the applicants that the moment I was furnished with the necessary documents, I shou’d be ready to proceed to the business. I am anxious to do this on many accots; one of which is, that unfavorable suspicions will result from these delays. My wish is to avoid them. I am &c.

G: Washington

